Citation Nr: 1137456	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-00 293	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for facial pain of the right cheek and teeth.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a gastrointestinal disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case was subsequently transferred to the Montgomery, Alabama RO.

In August 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of entitlement to service connection for a right knee disability; entitlement to service connection for a left knee disability; entitlement to service connection for facial pain of the right cheek and teeth; and entitlement to service connection for a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's degenerative osteoarthritis of the lumbar spine was incurred in service.


CONCLUSION OF LAW

Degenerative osteoarthritis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative osteoarthritis of the lumbar spine, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks service connection for a low back disability.  He reports that his low back disability is related to falling off of a truck while in service.  

The service treatment records reveal that upon examination at separation in October 1966, the Veteran was noted to have recurrent back pain with no treatment sought.

The post-service treatment records reveal that the Veteran complained of chronic low back pain in April 2006.  In December 2006 the Veteran was diagnosed with degenerative osteoarthritis involving the lumbar spine and levels L2 through L5 manifested by osteophytes.  There was no evidence of compression fractures or spondylolisthesis or spondylosis.  The pedicles and sacroiliac joints were intact.  In addition, the soft tissue was normal except for clips secondary to prior surgery.

At the hearing before the undersigned Veterans Law Judge, the Veteran competently and credibly testified that he continued to have back problems since separation from service.

The Board finds that service connection for degenerative osteoarthritis of the lumbar spine is warranted.  The service treatment records show that on examination at separation from service in October 1966, he was noted to have recurrent back pain with no treatment sought.  The Veteran has competently and credibly reported that he fell from a truck in service and injured his back and that he has had back problems ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The post-service treatment records show that he has been diagnosed as having degenerative osteoarthritis of the lumbar spine.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative osteoarthritis of the lumbar spine is warranted.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.


REMAND

The Veteran seeks service connection for hiatal hernia, allergies, right knee disability, left knee disability, headaches, facial pain of the right cheek and teeth, and a gastrointestinal disability.  

Review of the claims file reveals that the Veteran reports consistent treatment from the VA Community Based Outpatient Clinic (CBOC) in Columbus, Georgia.  In a treatment record dated in April 2007 the Veteran was noted to scheduled for a follow up appointment in six months; however, there are no treatment records dated after April 2007 associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain the Veteran's treatment records from the VA CBOC in Columbus, Georgia dated since April 2007.

The Veteran seeks service connection for hiatal hernia.  In his statements and testimony, the Veteran reports having had stomach trouble during and since service and that he was treated for a hiatal hernia after service so that he could swallow.  The service treatment records do not reveal any complaint, diagnosis or treatment for any hiatal hernia.  Examination at entrance into active service in December 1962 revealed no abnormalities.

A treatment note dated in December 1991 reflects that the Veteran was status post hiatus hernia.  A treatment note, dated in February 1999, indicates that the he had undergone a Nissen fundoplication for a hiatus hernia and reflux 26 years prior.  An April 2000 treatment note states that the Veteran had prior hiatal hernia surgery in 1973 and revealed a diagnosis of hiatal hernia with deformity of the fundus of the stomach likely from prior surgery.

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his hiatal hernia disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran has competently and credibly reported that he had stomach disorders in service, was treated since service for a hiatus hernia, and has subsequently been indicated to have residuals of hiatal hernia surgery, the Board finds it necessary to afford the Veteran a medical examination regarding the nature, extent, and etiology of any residuals of a hiatal hernia disability found to be present.

The Veteran seeks service connection for allergies.  The Veteran reports that his allergy condition began when he was stationed in Guam and that he has had problems with allergies ever since service.  Statements of the Veteran indicate that he must use a steroid spray to breathe through the nose.  The service treatment records reveal that the Veteran was treated on many occasions for sinus problems and hay fever.  However, the records reveal no definitive evidence of allergy and that the Veteran improved on chlortrimeton.  In October 1966, in the report of the Veteran's examination at separation from service, the Veteran was noted to be self diagnosed with hay fever.

The post service treatment records indicate that the Veteran has been diagnosed with chronic sinusitis.

To date the Veteran has not been afforded a VA medical examination regarding the nature, extent, and etiology of his allergy disability.  As the Veteran was treated for hay fever and allergies in service, has competently and credibly complained of hay fever and allergies since service, and has been diagnosed with chronic sinusitis post service, the Board finds it necessary to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks service connection for headaches.  He reports that he was treated for headaches in service with APC's and that he occasionally had headaches after separation from service.  Statements of the Veteran indicate that he had bad headaches in service and that he was told that they were nothing.  The service treatment records reveal that the Veteran complained of headaches in December 1963.  Upon examination at separation from service in Octover 1966 the Veteran was noted to have had headaches in the past and that they were attributed to tension.  There was no recurrence, complications, or sequelea.  

To date the Veteran has not been afforded a VA medical examination regarding his reported headache disability.  As the Veteran was noted to complain of headaches in service and has competently and credibly indicated that he has had headaches occasionally since service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of the Veteran's headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks service connection for a right knee disability.  He reports that he injured his right knee in service when he fell off of a truck.  The service treatment records do not show any complaint, diagnosis, or treatment for any right knee disability.  The post-service treatment records reveal that an X-ray of the right knee in October 2005 revealed mild to moderate narrowing of the medial femorotibial joint space.  There was a moderate marginal osteophyte at the patellofemoral joint.  An October 2005 treatment note indicates that the Veteran had chronic knee pain and the Veteran was diagnosed with probable degenerative joint disease.  A December 2005 treatment note reveals degenerative joint disease of the right knee.  There was no effusion in the right knee joint.  The Veteran was noted to need a brace.  In February 2006 the Veteran was again diagnosed with chronic knee pain and probable degenerative joint disease.  In April 2006 the Veteran complained of chronic pain in the right knee.  In December 2007 the Veteran underwent a total arthroplasty of the right knee with open excision of synovial popliteal cyst for degenerative arthritis of the right knee.

The Veteran has reported competently and credibly that he has had knee problems since separation from service.  To date the Veteran has not been afforded a VA medical examination regarding his right knee disability.  As the Veteran has competently and credibly reported that he has had right knee problems since separation from service, has been diagnosed with degenerative joint disease of the right knee since separation from service, and has undergone a right knee arthroplasty since separation from service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of his right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks service connection for a left knee disability.  He reports that he injured his left knee when he fell from a truck in service and that he has had left knee problems since separation from service.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any left knee disability.

The post-service treatment records reveal that the Veteran underwent a left knee X-ray in October 2005 that shows mild patellar spurring, no other distinct abnormality demonstrated.  A subsequent treatment note in the same month indicated that the Veteran had chronic knee pain and the Veteran was diagnosed with probable degenerative joint disease.  In December 2005 the Veteran was diagnosed with degenerative joint disease of the left knee.

To date the Veteran has not been afforded a VA medical examination regarding his left knee disability.  As the Veteran has competently and credibly reported that he injured his knee in a fall from a truck in service and that he has had knee problems since separation from service, and the post service treatment records reveal a diagnosis of degenerative joint disease of the left knee, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of the Veteran's left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks service connection for facial pain of the right cheek and teeth.  He reports that he has pain on cold, damp days and that he has problems with chewing due to this disability.

The service treatment records reveal that in May 1965 the Veteran was treated after being hit on the right side of the jaw.  He was noted to have a moderate bruise and abrasion.  There was no fracture noted and the Veteran was diagnosed with contusion to the right jaw.

To date the Veteran has not been afforded a VA medical examination regarding his facial pain of the right cheek and teeth.  As the service treatment records reveal that the Veteran suffered from an injury to the right side of the jaw, the Veteran currently complains of facial pain of the right cheek and teeth, and the Veteran reports consistent treatment from a dentist, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of his reported facial pain of the right cheek and teeth.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks service connection for a gastrointestinal disability.  The service treatment records show that he was treated on multiple occasions for gastrointestinal complaints.  The post-service treatment records reveal that the Veteran was found to have no gastric or duodenal ulcer after a barium contrast study in December 1991.  The study was suggestive of duodenitis and mild antral gastritis.  The Veteran was noted to be status post repair of hiatus hernia.  In April 2000, October 2005, and February 2006 the Veteran was diagnosed with gastroesophageal reflux disease.  A treatment note dated in April 2008 revealed post-colonoscopy abdomen pain but was negative.

To date the Veteran has not been afforded a VA medical examination in regard to his stomach disability.  As the Veteran has competently and credibly reported stomach complaints in service, was noted in service treatment records to be treated of multiple occasions for gastrointestinal complaints, and was diagnosed with gastroesophageal reflux disease as well as hiatal hernia subsequent to service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of the Veteran's reported stomach disability.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated April 2007, including those records from the VA CBOC in Columbus, Georgia.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right knee and/or left knee disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's competent and credible report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any right knee and/or left knee disability found to be present is related to or had its onset during service, and particularly, to his report of in-service injury falling off a truck.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any residuals of hiatal hernia and/or gastrointestinal disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's competent and credible report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any residuals of hiatal hernia and/or gastrointestinal disability found to be present is related to or had its onset during service.  The examiner should render an opinion regarding whether the Veteran's reported residuals of hiatal hernia and gastrointestinal disabilities represent separate disabilities or are symptoms of one disability.  The rationale for all opinions expressed should be provided in a report.  

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any allergy and/or headache disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's competent report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any allergy and/or headache disability found to be present is related to or had its onset during service.  The examiner must opine as to whether the Veteran's reported any allergy and/or headache disabilities represent separate disabilities or are symptoms of one disability.  The rationale for all opinions expressed should be provided in a report.  

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any facial pain of the right cheek and teeth disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any facial pain of the right cheek and teeth disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


